DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Masahito et al. (JP 2013062230).
With respect to Claim 1:
Masahito discloses a terminal (FIG. 1, T) to be attached to an electric wire (Description sheet 2, lines 10-12) the terminal (T) comprising: 
a tubular box portion (FIG. 1, 10) to receive a mating terminal (FIG. 8, 40); 
a spring portion (FIG. 8, 20) extending in a beam shape (FIG. 8) from a front end portion (FIG. 8, 34) of the box portion (FIG. 8, 10), a free end (FIG. 8, 22) of the spring portion (FIG. 8, 20) being inside the box portion (FIG. 8, 10) with respect to a rear end portion (FIG. 8, 31) of the box portion (FIG. 8, 10), and the spring portion (FIG. 8, 20) having a contact point (FIG. 8, 23) with the mating terminal (FIG. 8, 40); and 
a pressing piece (FIG. 8, 30) configured to restrict a bending range of the spring portion (FIG. 8, 20), the spring portion (FIG. 8, 20) being configured to elastically deform in a bending direction (FIG. 8, see notation) away from the mating terminal (FIG. 8, 40) upon the mating terminal (40) coming into contact with the contact point (FIG. 4, 23), and the pressing piece (30) being placed at a pressing position (FIG. 8, see notation) located inside the box portion (FIG. 8, 10) and away from the contact point (FIG. 8, 23) in the bending direction (FIG. 4, see notation), the pressing piece (30) being configured to restrict the bending range of the spring portion (FIG. 8, 20) to achieve at least part of the spring portion (20) closer to the free end (FIG. 8, 31) than the contact point (FIG. 8, 23) being located on the bending direction side (FIG. 8, see notation) with respect to the pressing position (FIG. 8, 30).
[AltContent: arrow][AltContent: textbox (pressing position)][AltContent: textbox (free end )][AltContent: arrow][AltContent: arrow][AltContent: textbox (rear end portion)][AltContent: arrow][AltContent: textbox (box portion)][AltContent: arrow][AltContent: textbox (front end portion)][AltContent: arrow][AltContent: textbox (bending direction)] 
    PNG
    media_image1.png
    325
    548
    media_image1.png
    Greyscale

With respect to Claim 2: 
Masahito discloses the terminal (FIG. 1, T), wherein the pressing piece (30) is configured to restrict a bending range of the spring portion (20) to achieve the free end (FIG. 8, see notation) of the spring portion (20) is positioned on the bending direction side (FIG. 8, see notation) with respect to the pressing position (FIG. 8, see notation).
With respect to Claim 3: 
Masahito discloses the terminal (FIG. 1, T), further comprising: a protruding portion (FIG. 7, see notation) extending from a side wall (FIG. 7; 13A, 13B) of the box portion (10) toward outside of the box portion (10) and being folded back its extending end (FIG. 7, see notation) toward inside of the box portion (FIG. 7, 10), the pressing piece (30) is provided on the extending end of the protruding portion (FIG. 7, see notation).
[AltContent: arrow][AltContent: textbox (extending ends)][AltContent: textbox (folding back)][AltContent: arrow][AltContent: arrow][AltContent: textbox (protruding portion folding back)]
    PNG
    media_image2.png
    265
    425
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masahito et al. (JP 2013062230) in view of Torimoto et al. (US Patent Application Publication 2013/0000949).
With respect to Claim 4: 
Masahito discloses a wire with terminal (FIG. 1, T), the terminal (T) attached to the electric wire (Description sheet 2, lines 10-12).
Masahito does not disclose a wire harness comprising: a plurality of electric wires; and the terminal attached to at least one of the plurality of electric wires, the wire harness having a bonded portion, conductor core wires of the plurality of electric wires being bonded with each other to form the bonded portion, and the bonded portion having a bonding mark formed by ultrasonic bonding processing.
However, Torimoto teaches a wire harness (FIG. 6(b), 1) comprising: 
a plurality of electric wires (FIG. 6(b), 3); and the terminal (Masahito T) attached to at least one of the plurality of electric wires (3), the wire harness (FIG. 6(b), 1) having a bonded portion (FIG. 6(b), see notation), conductor core wires (FIG. 6(a); 2b, 2d) of the plurality of electric wires (FIG. 6(b), 3) being bonded with each other to form the bonded portion (FIG. 6(b), see notation) (joining portion) ([0069], lines 1-15), and the bonded portion having a bonding mark (FIG. 6(a) see notation) formed by ultrasonic bonding processing ([0069], lines 9-15).
[AltContent: textbox (bonding mark)][AltContent: arrow][AltContent: roundedrect][AltContent: arrow][AltContent: textbox (bonding portion)]
    PNG
    media_image3.png
    485
    782
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masahito with the teachings of Torimoto and provide a wire harness comprising: a plurality of electric wires; and the terminal attached to at least one of the plurality of electric wires, the wire harness having a bonded portion, conductor core wires of the plurality of electric wires being bonded with each other to form the bonded portion, and the bonded portion having a bonding mark formed by ultrasonic bonding processing so as “to provide an ultrasonic welding method for conductors that is capable of suppressing occurrence of insufficient weld strength and a separation which may occur when terminals of a plurality of wires are ultrasonically welded.” (Torimoto, Abstract, lines 1-14).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masahito et al. (JP 2013062230) in view of Junji et al. (JP 2014232662).
With respect to Claim 5: 
Masahito discloses an electric wire with terminal (FIG. 1) comprising an electric wire (Description sheet 2, lines 10-12).
Masahito does not expressly disclose wherein the terminal is attached to the electric wire, a conductor core wire of the electric wire and the terminal being bonded to each other to form a bonded portion, and the bonded portion having a bonding mark formed by ultrasonic bonding processing.
However, Junji teaches the terminal (FIG. 5, 2) is attached to the electric wire (FIG. 5, 1), a conductor core wire (FIG. 5, 13) of the electric wire (FIG. 5, 1) and the terminal (FIG. 5, 2) being bonded to each other to form a bonded portion (FIG. 5, see notation), and the bonded portion having a bonding mark (FIG. 5, see notation) formed by ultrasonic bonding processing (Description, Background Art, First paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masahito with the teachings of Junji and provide the terminal is attached to the electric wire, a conductor core wire of the electric wire and the terminal being bonded to each other to form a bonded portion, and the bonded portion having a bonding mark formed by ultrasonic bonding processing so as to provide an alternative bonding structure over the conventional crimping operation through enhanced ultrasonic bonding of wire to terminal operation which could speed up the manufacturing process and save time and improve quality.

Claim(s) 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tanigawa et al. (EP 2852004).
With respect to Claim 1:
Tanigawa discloses a terminal (FIG. 1, 10) to be attached to an electric wire (FIG. 4, 12) ([0026], lines 6-16), the terminal (10) comprising: 
a tubular box portion (FIG. 1/4, 11 see notation) to receive a mating terminal (FIG. 6, 90); 
a spring portion (FIG. 5/6, 13) extending in a beam shape (FIG. 1, 13) from a front end portion (FIG. 4, see notation) of the box portion (FIG. 4, see notation), a free end (FIG. 4, see notation) of the spring portion (FIG. 5, 13) being inside the box portion (FIG. 4, see notation) with respect to a rear end portion (FIG. 4, see notation) of the box portion (FIG. 4, see notation), and the spring portion (FIG. 4, 13) having a contact point (FIG. 6, 29) with the mating terminal (FIG. 6, 90); and 
a pressing piece (FIG. 4, 27) configured to restrict a bending range of the spring portion (FIG. 4, 13), the spring portion (FIG. 4, 13) being configured to elastically deform in a bending direction (FIG. 4, see notation) away from the mating terminal (FIG. 6, 90) upon the mating terminal (90) coming into contact with the contact point (FIG. 6, 29), and the pressing piece (27) being placed at a pressing position (FIG. 4, see notation) located inside the box portion (FIG. 4, see notation) and away from the contact point (FIG. 4, 29) in the bending direction (FIG. 4, see notation), the pressing piece (27) being configured to restrict the bending range of the spring portion (FIG. 4, 13) to achieve at least part of the spring portion (13) closer to the free end (FIG. 4, see notation) than the contact point (FIG. 4, 29) being located on the bending direction side (FIG. 4, see notation) with respect to the pressing position (FIG. 4, see notation).
[AltContent: arrow][AltContent: textbox (pressing position)][AltContent: textbox (bending direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (free end )][AltContent: textbox (rear end portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (box portion)][AltContent: arrow][AltContent: textbox (front end portion)]
    PNG
    media_image4.png
    364
    652
    media_image4.png
    Greyscale

With respect to Claim 2: 
Tanigawa discloses the terminal (FIG. 1, 10), wherein the pressing piece (27) is configured to restrict a bending range of the spring portion (13) to achieve the free end (FIG. 4, see notation) of the spring portion (13) is positioned on the bending direction side (FIG. 4, see notation) with respect to the pressing position (FIG. 4, see notation).
With respect to Claim 3: 
Tanigawa discloses the terminal (FIG. 1, 10), further comprising: a protruding portion (FIG. 9, 28) extending from a side wall (FIG. 1/9, 15) of the box portion (11) toward outside of the box portion (FIG. 9, 11) and being folded back its extending end (FIG. 1; 27, 28) toward inside of the box portion (FIG. 1, 11), the pressing piece (27) is provided on the extending end of the protruding portion (FIG. 1, 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831